DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 1, on line 12, “each expandable support”, 

on line 13, “the electrical sensors” and “the first set of electrical sensors”, on line 14, 

“expandable support”, on line 15, “the electrical sensors”; in claim 8, on line 1, “the strap” in 

claim 10, “stretch sensor”; in claim 11, “electrical sensor”; in claim 13, on line 14, “the set of 

electrodes”,  on line 15, “each expandable support”, on line 16, “the electrical sensors”, on line 

17, “expandable support”, on line 18, “the electrical sensors” and in claim 20, on line 12, “the 

strap”,  on line 18, “each expandable support”, on line 19, “the strap”, “the electrical sensors” 

and “the first set of electrical sensors”, on line 20, “expandable support”, on line 21, “the 






electrical sensors” is indefinite since it lacks proper antecedent basis. Further, in claim 7, on line 

1, recites a “channel”  and in claim 1, on line 8, recites “a channel”  is indefinite if this structural 

element is the same or different from one another? Furthermore, in claim 1, on lines 9-10, “a 

portion of the strap is exposed from an outer surface of the garment”; in claim 13, on lines 10-11 

and in claim 20, on lines 12-13, both occurrences of “the first strap is exposed from the channel 

on an outer surface of the garment” is indefinite since it is unclear if one end of the strap is 

secured within a channel of the garment body while an opposite end portion is exposed from an 

outer surface of the garment?  Correction is required. 

Allowable Subject Matter
3.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) 

under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 

action. Claims 1, 13 and 20 with its respective dependent are allowable because the prior art does 

not teach or suggest the recitation therein including a torso garment having a set or sensors 

attached to an inner surface of a garment body that defines a channel therein having a strap 

positioned in a pattern configuration such that a portion of the strap being exposed therefrom to 

the outer surface of the garment while some of the set of sensor/electrodes are covered in 

combination each of a plurality of expandable supports are configured to expand and compress in 

an axis perpendicular to the electrical sensors.  



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art references listed on PTO-892 each discloses a torso garment having 

sensor attached to inner surface thereof.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 12, 2022							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732